                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division


ANDRE A. WASHINGTON,

     Plaintiff,

V.                                                Civil Action No. 3:18CV871


COMMONWEALTH OF VIRGINIA, ^ al.,

     Defendants.




                            MEMORANDUM OPINION


     Andre A. Washington, proceeding pro se, attempts to remove

his state criminal prosecution to this Court.               For the reasons

that follow, the request will be denied and the matter will be

remanded to state court.




                        I.     PROCEDURAL HISTORY


     As   best   the   Court      can   discern    from   his   rambling   and

nonsensical submissions, it appears that at some point in 2018,

Washington    was charged    in    the Circuit Court for the City of

Petersburg with discharging a firearm, malicious wounding, and

possession of a controlled substance.             (See ECF No. 1-7, at 13.)

On December 17, 2018, Washington filed a ^'LEGAL NOTICE OF REMOVAL"

wherein he attempts to remove the above criminal proceedings to

this Court.    (ECF No. 1, at 1.)
                   II.   REMOVAL OF CRIMINAL PROCEEDINGS


      Removal of a criminal action is proper if a defendant meets

the substantive requirements of 28 U.S.C. § 1443.                That statute

provides:

        Any of the following civil actions or criminal
      prosecutions, commenced in a State court may be removed
      by the defendant to the district court of the United
      States for the district and division embracing the place
      wherein it is pending:
              (1) Against any person        who is denied or cannot
          enforce in the courts of such State a right under any
          law providing for the equal civil rights of citizens
          of the United States, or of all persons within the
          jurisdiction thereof;
            (2) For any act under color of authority derived
          from any law providing for equal rights, or for
          refusing to do any act on the ground that it would be
          inconsistent with such law.


28 U.S.C. § 1443.        The Supreme Court has stated that removal under

28   U.S.C.    §   1443(2)   ''is   available   only    to   state   officers."

Greenwood, Miss, v. Peacock, 384 U.S. 808, 824 n.22 (1966).              Thus,

Washington must demonstrate that removal is appropriate under 28

U.S.C. § 1443(1).

      A   "[p]rerequisite      to    a   removal   of   a    pending   criminal

prosecution under 28 U.S.C.A. § 1443(1) is a showing that the

defendant is being denied rights guaranteed under a federal law

'providing for specific civil rights stated in terms of racial

equality.'"        South Carolina v. Moore, 447 F.2d 1067, 1070 (4th

Cir. 1971) (quoting Georgia v. Rachel, 384 U.S. 780, 792 (1966))

(internal footnote omitted).         Nevertheless, "'broad contentions of
deprivation      of    equal    protection         and       due    process   under        the

Fourteenth    Amendment        do    not    support      removal      of   claims         under

§ 1443(1).'"     Duqas v. Hanover Cnty. Circuit Court, 3:08CV72, 2008

WL 4153765, at *3 (E.D. Va. Sept. 5, 2008) (quoting New Mexico v.

Gutierrez, 409 F. Supp. 2d 1346, 1349 (D.N.M. 2006).

      It is not enough to support removal under § 1443(1) to
      allege or show that the defendant's federal equal civil
      rights have been illegally and corruptly denied by state
      administrative officials in advance of trial, that the
      charges against the defendant are false, or that the
      defendant       is    unable     to    obtain      a    fair    trial     in    a
      particular state court.   The motives of the officers
      bringing the charges may be corrupt, but that does not
      show that the state trial court will find the defendant
      guilty if he is innocent, or that in any other manner
      the defendant will be            Menied or cannot enforce in the
      courts' of the         State     any right         under a federal law
      providing       for      equal       civil    rights. . . .               Under
      § 1443(1), the vindication of the defendant's federal
      rights is left to the state courts except in the rare
      situations where it can be clearly predicted by reason
      of the operation of a pervasive and explicit state or
      federal law that those rights will inevitably be denied
      by the very act of bringing the defendant to trial in
      the state court.


Id. (emphasis added) (citing cases); see South Carolina v. Grace,

234 F. App'x 103, 104 (4th Cir. 2007).

      Washington does not identify any law of general application

from which it can be clearly predicted that he would not be able

to enforce specified federal rights during his state prosecution.^


     ^ For example, in Georgia v. Rachel, 384 U.S. 780 (1966),
twenty African-American individuals were prosecuted in state court
for criminal trespass violations as a result of their attempts to
obtain service at a privately owned restaurant in Atlanta, Georgia.
In   contrast,    federal law          required    such       a    restaurant    to       serve
Greenwood, 384 U.S. at 828.            Rather, Washington's arguments are

based on the general notion that due to his status as a ''Moorish

American,"     the     Commonwealth       and    the   Circuit     Court     lack

jurisdiction    to     prosecute    him    criminally.       These   frivolous

arguments    warrant    no   further     discussion    and   are   clearly    not

sufficient to make "'an equally firm prediction that [he] would be

'denied or cannot enforce' . . . specified federal rights in the

state court.'" Johnson v. Mississippi, 421 U.S. 213, 219 (1975)

(quoting Rachel, 384 U.S. at 804).              Moreover, because Washington

"has failed to allege that his federal rights cannot be redressed

at the appellate level in the [Virginia] judicial system.              Section

1443(1) has thus not been satisfied."            Delavigne v. Delaviqne, 530

F.2d 598, 600 (4th Cir. 1976).


                              III. CONCLUSION


     Washington      has   failed   to    demonstrate    that the    requisite

jurisdiction exists to allow him to remove his criminal cases to

this Court.      Accordingly, the matter will be remanded to the

Circuit Court.       See Northrup v. North Carolina, 461 F. App'x 211,

212 (4th Cir. 2012) (concluding "the proper disposition upon a

determination of the lack of subject matter jurisdiction is to

remand the case to the state court, rather than dismiss the action"




persons of all races, thus immunizing the conduct for which they
were being prosecuted.
{citing 28 U.S.C. §§ 1446(c)(3), (4), 1447(c); Hunt v. Lamb, 427

F.3d    725,   727   (10th   Cir.   2005))).      The   Court   notes     that

Washington's frivolous submissions have no effect on any state

criminal prosecution.

       The   Clerk is directed to send       a   copy of this Memorandum

Opinion to Washington and to the Circuit Court for the City of

Petersburg.




                                                     /s/
         ^ .                        Robert E. Payne
Date:                               Senior United States District Judge
Richmond, Virg4.nia'
